DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “the cannula”.  There is insufficient antecedent basis for this claim limitation.  It appears “the cannula” depends from a now cancelled claim element, and it is unclear if the cannula is a new claim element or refers to some other portion of claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S.PG Pub. No. 2006/0167405 A1 to King et al., in view of U.S. PG Pub. No. 2007/0293748 A1 to Engvall et al., and in view of either or both of U.S. Patent No. 4,800,886 A to Nestor and WO 86/03832 to Bellhouse et al. (supplied by Applicant).
Regarding claims 21 and 27, King discloses a catheter system, comprising: a catheter; an introducer needle extending through the catheter and a blood or fluid detection system molded into an outer wall of the catheter tube (see Figs. 1-4, abstract, and para 1, 4, 7, 22, 23, and 31).
Further, Engvall discloses a similar blood and fluid detection system, further comprising: an optical fiber comprising a first end, a second end, and a U-shaped portion, wherein the U-shaped portion is disposed between the first and the second end a light emitter coupled with the first end of the optical fiber, wherein the optical fiber is a homogenous optical fiber; a light receiver coupled with the second end of the optical fiber, wherein the light receiver is configured to convert light into an electrical signal; and an electronic processor coupled with the light receiver, wherein the electronic processor is configured to detect a decrease in an 
	The combination of King and Engvall would have been obvious as a simple substitution.  It would have been a mere simple substitution of one known element, the blood detector of King, for another known element, the blood detector of Engvall.  Further, the combination of King and Engvall would have been obvious as using a known technique to improve a similar blood detection device in the same way.  For example, using the blood detection element of Engvall in the King device would have predictably provided the same blood detection as already in King without the need for creating an electrical current in the patient’s body, thus increasing safety.  The combination would have also been obvious to a skilled artisan because of the fast speed at which Engvall can recognize blood (see para 9).
Further, Nestor discloses a similar medical device, wherein a sensor is placed on the outer surface of a catheter wall and configured to contact blood when the catheter tube is inserted in a blood vessel, wherein the portion of the outer wall forms an outermost surface of the catheter tube and catheter system (see Fig. 6, noting sensor 116 is on the outer wall of 102 that surrounds lumen 106).  Examiner notes in combination that a skilled artisan would have placed the first end, the second end, and the U-shaped portion at 116 as a substitution of one sensor for another for a predictable purpose of sensing fluids, such as blood.

    PNG
    media_image1.png
    198
    447
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made relocate the fluid sensor into the outer wall of the catheter as taught in Nestor, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Moving the catheter to a different wall of the device would have had the predictable effect of detecting fluid at the moved location.  Doing so would predictably allow fluid to be detected at a specific location on a catheter, and doing so would predictably provide an indication if blood has reached the catheter tip, thus indicating the catheter has reached a blood vessel.
Claim 21 also recites that the various elements are made by molding or co-extrusion.  The manner in which the device is made is not germane to the patentability of the device itself in the present instance.  Accordingly, the recitation of molding or co-extrusion is afforded little or no patentable weight.
However, in the alternative Nestor does disclose that the fiber optic sensor of Nestor is co-extruded into the outer wall of the catheter tube (see col 7 ln 42-51).  It would have been obvious to substitute one method making a device for another to achieve the predictable result of making a fiber optic sensor embedded in a catheter outer wall.

It would have been obvious to one of skill in the art to have selected the placement of the blood, fluid sensor on a catheter’s outermost surface as taught in Bellhouse because doing so would predictably detect when the device first contacts blood, thus making a more sensitive device with faster detection of blood.
Lastly, such a rearrangement of parts would have required only routine optimization and skill in the art for the predictable purpose of sensing blood at a specific portion of the medical device.
Regarding claim 26, Egnvall discloses a planar arrangement of the first end, the second end, and the U-shaped portion (see Figs. 2 and 3 and para 8, 9, 14, 15, and 23).  Further, all of, King, Nestor, and Bellhouse indicate that the sensor can be placed within the portion of the outer wall.
The combination of King and Engvall would have been obvious as a simple substitution.  It would have been a mere simple substitution of one known element, the blood detector of King, for another known element, the blood detector of Engvall.  Further, the combination of King and Engvall would have been obvious as using a known technique to improve a similar blood detection device in the same way.  For example, using the blood detection element of Engvall in the King device would have predictably provided the same blood detection as already 
It would have been obvious to one having ordinary skill in the art at the time the invention was made relocate the fluid sensor into the outer wall of the catheter as taught in Nestor, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Moving the catheter to a different wall of the device would have had the predictable effect of detecting fluid at the moved location.  Doing so would predictably allow fluid to be detected at a specific location on a catheter, and doing so would predictably provide an indication if blood has reached the catheter tip, thus indicating the catheter has reached a blood vessel.
It would have been obvious to one of skill in the art to have selected the placement of the blood, fluid sensor on a catheter’s outermost surface as taught in Bellhouse because doing so would predictably detect when the device first contacts blood, thus making a more sensitive device with faster detection of blood.
Regarding claims 28-30, Engvall discloses a similar blood and fluid detection system, further comprising: a light emitter coupled with the first end of the optical fiber; a light receiver coupled with the second end of the optical fiber, wherein the light receiver is configured to convert light into an electrical signal; and an electronic processor coupled with the light receiver, wherein the electronic processor is configured to detect a decrease in an intensity of the light received at the light receiver based on the electrical signal (see Figs. 2 and 3 and para 8, 9,14,15, and 23). Engvall also discloses a system, wherein the optical fiber is configured to 
It would have been obvious to one of skill in the art to have included an alarm with the King device because doing so would predictably apprise a user of contacting blood or fluid.
Regarding claim 31, the combination of King and Engvall discloses a similar blood and fluid detection system, wherein the alarm is reusable, wherein the optical fiber is disposable and configured to be separated from the alarm at an optical connector disposed at a proximal end of a catheter system (see King Figs. 1-4, abstract, and para 1, 4, 7, 22, 23, and 31, and Engvall Figs. 2 and 3 and para 8, 9, 14, 15, and 23, noting Engvall discloses removable connectors between sensor 11 and housing and alarm, 20 and 27).
The combination of King and Engvall is obvious for the same reasons applied for claims 21 and 28-30.    For example, It would have been obvious to one of skill in the art to have included an alarm with the King device because doing so would predictably apprise a user of contacting blood or fluid.  Additionally, reusing parts would reduce costs and disposing of blood contacting parts would reduce the need for sterilization and reduce possible cross-contamination.
Examiner also notes that disposability and reusability are merely intended use limitations.  The sensor is capable of being disposed and the alarm is capable of being reused.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over King, Engvall, and either or both of Nestor and Bellhouse as applied to claim 21 above, and further in view of U.S. PG Pub. No. 2015/0314105 A1 to Gasparyan et al.
Regarding Claim 22, Gasparyan discloses a similar catheter based sensing device, wherein the catheter tube has a distal tapered portion and the U-shaped portion of the optical fiber is positioned at the distal tapered portion and wherein the optical fiber extends to a distal tapered portion of the catheter (see Fig. 2A, element 203, noting the tip tapers inward).
It would have been obvious to one of skill in the art to have combined the teachings of Gasparyan and King because doing so would provide a catheter that is easier to insert into a patient.  Additionally, it would have been an obvious matter of design choice to taper the catheter, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Examiner also notes that the combination with King and Engvall would lead a skilled artisan to place the optical fiber in the catheter at the tapered portion because doing so would predictably provide an indication if blood has reached the catheter tapered tip portion, thus indicating the catheter has reached a blood vessel.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793